Citation Nr: 1715204	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to September 2003. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim of entitlement to service connection for allergic rhinitis. 

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record. 

Subsequently, in March 2015 and March 2016, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development, including especially obtaining potentially relevant, but outstanding, medical treatment records from Kaiser Permanente in Harbor City, California, from 2000 to 2001.

Unfortunately, however, still further development of this claim is required before deciding it on appeal, so the Board is again remanding it.


REMAND

While the Board sincerely regrets the additional delay implicit with yet another remand, it finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to this claim.  38 C.F.R. § 3.159.


The Veteran contends that his allergic rhinitis incepted during his active duty service.  During the April 2014 RO hearing and October 2014 videoconference hearing before the Board, he testified that he was diagnosed and treated for allergies at a private Kaiser Permanente facility in 2000 or 2001.  Consequently, in the March 2015 and March 2016 remands, the Board directed the RO (AMC) to request the Veteran to provide a medical release (VA Form 21-4142) allowing VA to obtain these private treatment records from Kaiser Permanente.  In correspondence sent later in March 2016, as directed, VA explained that prior releases had expired (after the allotted 180 days) and requested that the Veteran complete a new release; however, he did not respond.  It is incumbent on him in this circumstance to provide the necessary release form, assuming he wants VA to assist him in obtaining these additional records.  The Court has held that the duty to assist is not a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

While the Veteran did not provide the identified private treatment records or return the requested release form allowing VA to obtain the records for him, VA treatment records in the file indicate a current disability, and he has competently testified that he received a diagnosis of, and treatment for, allergies while on active duty in the military.  The Board therefore finds this evidence sufficient to meet the "low threshold" outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), triggering the Secretary's duty to assist by providing a VA medical examination and nexus opinion.  Consequently, remand for a VA examination and opinion addressing the etiology of the Veteran's claimed allergic rhinitis is required.

Furthermore, the Board observes that a Veteran is entitled to a presumption of soundness on entry into service with respect to any disability that was not "noted" on service entrance examination.  And if a disability not noted on service entrance becomes manifest during service, and the presumption of soundness on entry in service is rebutted, the veteran is entitled to a further presumption that the disability was aggravated by service.  Both of these presumptions are rebuttable only by clear and unmistakable evidence.


Although during the October 2014 hearing, the Veteran testified that he was prescribed allergy medication prior to service and his July 1999 report of medical history mentions an allergy to dust, only conditions actually recorded in examination reports are considered to be "noted" for purposes of rebutting the presumption of soundness at time of entry into service.  38 C.F.R. § 3.304(b).  The Veteran's July 1999 entrance examination noted no allergic rhinitis disorder.  Therefore, the examiner must be advised that the Veteran is presumed to have been in sound health when entering service, and any finding to the contrary must be on the basis of clear and unmistakable evidence.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Arrange for an appropriate VA compensation examination to ascertain the nature and likely etiology of the Veteran's allergic rhinitis.  The examiner should review the record in conjunction with the examination.  Based on this review of the record, and examination and interview of the Veteran, the examiner should provide opinions responding to the following questions:

a. Does the Veteran have allergic rhinitis?  Please cite to the clinical data supporting this diagnosis.

b. If determined he does, what is the most likely etiology of the allergic rhinitis?  Specifically, is there (i) clear and unmistakable (obvious, manifest, and undebatable) evidence it preexisted the Veteran's service and (ii) if so, is there also clear and unmistakable (obvious, manifest, and undebatable) evidence that it WAS NOT aggravated (i.e., permanently worsened) during or by his service, meaning exacerbated beyond its natural progression?  Please specifically discuss the Veteran's lay testimony that he was prescribed allergy medication prior to service. 

c. If conversely there is not clear and unmistakable evidence the allergic rhinitis preexisted the Veteran's service, what is the likelihood (very likely, as likely as not, or unlikely) it started during his service or is otherwise related or attributable to his service (meaning was incurred in or had its onset during his service)?

The examiner must include rationale with all opinions, preferably citing to supporting factual data and medical literature as deemed appropriate

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim remains denied, send the Veteran an appropriate Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

